
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 2087
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 21, 2012
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To remove restrictions from a parcel of
		  land situated in the Atlantic District, Accomack County,
		  Virginia.
	
	
		1.Removal of
			 restrictions
			(a)RemovalNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of the Interior shall execute such
			 instruments as may be necessary to remove all deed restrictions described in
			 subsection (b) relating to the parcel of land described in subsection
			 (c).
			(b)Deed
			 RestrictionsThe deed
			 restrictions referred to in subsection (a) are those restrictions, including
			 easements, exceptions, reservations, terms, conditions, and covenants described
			 in Quitclaim Deed No. 17808A from the United States to Accomack County,
			 Virginia, executed on December 20, 1976, and recorded among the real estate
			 records of Accomack County, Virginia, by the Clerk of the Circuit Court, on
			 pages 292 through 296 of Deed Book 381.
			(c)Description of
			 LandThe parcel of land referred to in subsection (a) consists of
			 approximately 31.6 acres situated in the Atlantic District, Accomack County,
			 Virginia, more particularly described in the metes and bounds
			 description recorded on page 292 of the quitclaim deed described in subsection
			 (b).
			
	
		
			Passed the House of
			 Representatives March 20, 2012.
			Karen L. Haas,
			Clerk.
		
	
